Motion Granted; Order filed June 19, 2018.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-17-00988-CR
                                  ____________

                           DARIAN BLOUNT, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 230th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1517279


                                       ORDER

      Appellant is represented by retained counsel, Josh Schaffer. Appellant’s brief
was originally due March 15, 2018. We have granted a total of 90 days to file
appellant’s brief until June 13, 2018. No brief was filed. On June 12, 2018, counsel
filed a further request for extension of time to file appellant’s brief.

      We grant the request for extension and order Josh Schaffer to file a brief with
the clerk of this court on or before July 12, 2018. No further requests for extensions
will be entertained absent exceptional circumstances. If counsel does not timely file
appellant’s brief as ordered, the court may issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.